Mr. Justice Robb
delivered the opinion of the Court:
Appellant’s sole ground for equitable relief is based upon his contention that under the act of March 4, 1913, his contract was continued in force. The argument is that the amount paid under that contract constituted the lowest rate in force for that class of service when the act was passed. The telephone company answers that the act continued in force current rates only, and not rates no longer open to the public; in other words, that the contract with the appellant was special and discriminatory in character and hence expressly prohibited by said act. The view of the company was adopted by the learned trial justice.
The above act requires every public utility to file with the Commission schedules of all rates, tolls, and charges “which it has established and which are in force at the time.” Such rates, tolls, and charges, unless they contravene some express statute, are declared to be the lawful rates, tolls, and charges within the District of Columbia until set aside by the Commission. What was the purpose of this provision? Was it intended thereby to continue in force the regular schedule of rates which had been available to all, or was it intended to discontinue those rates for the time being, and establish in their stead rates which for nine years had not been available to the general public, but which had been enjoyed by a favored few who constituted a special class ? Obviously, both schedules may not subsist, for it is averred on the one hand and conceded on the other that the amounts paid under these special contracts are less than would be the charges under the regular schedules. *146As the main purpose of the act was to prevent discrimination, it is apparent that two fundamentally different schedules of charges for the same service may not exist under it.
For nine years prior to the passage of this act new subscribers had been discriminated against, for the only schedule open to them for this class of service was the regular or measured service schedule. That schedule was known to all, but neither the public nor Congress knew whether the telephone company had entered into special contracts. In other words, it was not known whether all were treated alike, so that each should bear his just proportion of the cost of a given service. Was it not, therefore, one great object of Congress in this legislation to turn the light into dark places, to the end that all discrimination might be terminated? Adopting this view, it becomes reasonably certain that Congress intended to continue in force, for the time being, the regular current rates, and not such rates as were special and discriminatory. As was well stated by the Utilities Commission: “While the immediate
effect of canceling the unlimited business service in the case of the telephone company may' result -in increased rates for those who are enjoying this class of service, it does not follow that this condition will continue when rates for telephone service are finally fixed by the Commission.” Being of the opinion that, until the Commission does act, the regular schedules are in force, we affirm the decree, with costs. Affirmed.